DETAILED ACTION

1. It is hereby acknowledged that 17/717385 the following papers have been received and placed of record in the file: Remark date 04/11/22

2. The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.        The information disclosure statement (IDS), submitted on 06/23/22, 07/12/22, 09/09/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Specification
4.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over US Patent (11,310,708 B2) claims 1-18. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with identifying allowed session management-network slice selection assistance information.  Instant application (17/717385) explains RRC connection reconfiguration request includes the first information, the main difference is US Patent (11,310,708 B2) uses non-access stratum signaling. These differences would be obvious modifications for measuring radio access technologies for supporting network slice/service and/or frequency bands for quality of service.  
Instant Application (17/717385)
US Patent (11, 310, 708)  
1. A communication method, comprising: receiving, by an access network device, an initial context setup request from a core network device, wherein the initial context setup request comprises first information, and the first information comprises an identifier of allowed session management-network slice selection assistance information (NSSAI); wherein the session management-NSSAI comprises a slice/service type, and sending, by the access network device, a radio resource control (RRC) connection reconfiguration request to user equipment, wherein the RRC connection reconfiguration request includes the first information.  

1. A communication method, comprising: receiving, by an access network device, downlink non-access stratum (NAS) signaling from a core network device, wherein the downlink NAS signaling comprises first information, and the first information comprises an identifier of allowed session management-network slice selection assistance information; and storing, by the access network device, the first information.

The remaining claims are similar to instant application.  

Claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Application (17/717381) claims 1-20. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with identifying allowed session management-network slice selection assistance information. While instant application (17/717385) explains wherein the RRC connection reconfiguration request includes the first information, the main difference is the instant application (17/717381) explains NSSAI comprises a slice/service type and handover request and acknowledgment.  These differences would be obvious modifications for a UE measuring radio access technologies for supporting network slice/service and/or frequency bands for quality of service.  
Application (17/717385)
Instant Application (17/717381)
1. A communication method, comprising: receiving, by an access network device, an initial context setup request from a core network device, wherein the initial context setup request comprises first information, and the first information comprises an identifier of allowed session management-network slice selection assistance information (NSSAI); wherein the session management-NSSAI comprises a slice/service type, and sending, by the access network device, a radio resource control (RRC) connection reconfiguration request to user equipment, wherein the RRC connection reconfiguration request includes the first information.  

1. A communication method, comprising the following steps: sending, by a core network device, a handover request to a target access network device, wherein the handover request comprises first information, and the first information comprises an identifier of allowed session management-network slice selection assistance information NSSAI; wherein the session management-NSSAI comprises a slice/service type; and receiving, by the core network device, a handover request acknowledgement sent by the target access network device.  


The remaining claims are similar to instant application.  

Claim Rejections - 35 USC § 103

6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. Claims 1-4,6,9-13,15,18,19 are rejected under 35 U.S.C. §103 as being unpatentable over Hayashi Sivavakeesar (WO2018/128076) in view of DAI (WO20171859231)

Regarding claim 1, Sivavkeesar teaches a communication method, comprising: receiving, by an access network device, an initial context setup request from a core network device, wherein the initial context setup request comprises first information, and the first information comprises an identifier of allowed session management-network slice selection assistance information (NSSAI); (see Sivavakeesar paragraphs [0125], [0133],[0134] explains initial context setup request message and request to base station, Fig.14) wherein the session management-NSSAI comprises a slice/service type, (see Sivavakeesar paragraph [0134] explains request includes NSSAI , slice type and service type)    
Sivavakeesar does not explicitly disclose sending, by the access network device, a radio resource control (RRC) connection reconfiguration request to user equipment, wherein the RRC connection reconfiguration request includes the first information.
However analogous art Dai explains rrc connection setup and reconfiguration message to the UE and add context to rrc connection message and UE occurs RLF or handover hails or integrity check, determines whether to initiate RRC connection recovery (see Fig. 5 steps 501-509, other sections further explain this as well)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Siavakeesar with DAI.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve connection establishment as well reducing overhead (see background)  

Regarding claim 2, the modified Siavakeesar taught the communication method according to claim 1, as described above.  The modified Siavakeesar further teaches wherein the first information further comprises information about a tracking area that allows the user equipment to access.  (see Siavakeesar paragraph [0161] explains communication device can be paged(e.g. at least one of tracking area )
Regarding claim 3, the modified Siavakeesar taught the communication method according to claim 1, as described above.  The modified Siavakeesar further teaches first information further comprises information about a tracking area that does not allow the user equipment to access. (see Siavakeesar paragraph [0090] explains handover restriction list, and information identifying tracking area )
Regarding claim 4, the modified Siavakeesar taught the communication method according to claim 1, as described above.  The modified Siavakeesar further teaches first information further comprises information about a public land mobile network that allows the user equipment to access. (see paragraph [0014] explains network slices in plmn, paragraph [0161], 3GPP section 6.1.6.1& 6.1.6.2 explains network slices in PLMN)

Regarding claim 6, the modified Siavakeesar taught the communication method according to claim 1, as described above.  The modified Siavakeesar further teaches session management-NSSAI is used to select a specific slice. (Slavakeesar paragraphs [0133]-[0135] explains NSSAI including service type with slice and slice ID)  

Regarding claim 9, the modified Siavakeesar taught the communication method according to claim 1, as described above.  The modified Siavakeesar further teaches access network device uses the first information to determine a target access network device when the user equipment performs handover.  (Slavakeesar paragraphs [0135]-[0137] explains an handover acknowledgment message, and explains further messaging based on handover 14(d)) 
Regarding claim 10, Sivavkeesar teaches access network device, comprising: a transceiver; a memory, configured to store an instruction; and a processor, connected to both the memory and the transceiver, and configured to execute the instruction stored in the memory, and cause the access network device to perform the following steps when executing the instruction: receiving, by using the transceiver, an initial context setup request from a core network device, wherein the initial context setup request comprises first information, and the first information comprises an identifier of allowed session management-network slice selection assistance information (NSSAI); (see Sivavakeesar paragraphs [0125], [0133],[0134] explains initial context setup request message and request to base station, Fig.14) wherein the session management-NSSAI comprises a slice/service type, and sending, by using the transceiver,  (see Sivavakeesar paragraph [0134] explains request includes NSSAI , slice type and service type) 
Sivavakeesar does not explicitly disclose    a radio resource control (RRC) connection reconfiguration request to user equipment, wherein the RRC connection reconfiguration request includes the first information.
However analogous art Dai explains rrc connection setup and reconfiguration message to the UE and add context to rrc connection message and UE occurs RLF or handover hails or integrity check, determines whether to initiate RRC connection recovery (see Fig. 5 steps 501-509, other sections further explain this as well)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Siavakeesar with DAI.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve connection establishment as well reducing overhead (see background)  

Regarding claim 11, the modified Siavakeesar taught the access network device, according to claim 10, wherein the first information further comprises information about a tracking area that allows the user equipment to access.  (see Slavakeesar paragraph [0161] explains communication device can be paged(e.g. at least one of tracking area )
Regarding claim 12, the modified Siavakeesar taught the access network device according to claim 10, wherein the first information further comprises information about a tracking area that does not allow the user equipment to access. (see Slavakeesar paragraph [0090] explains handover restriction list, and information identifying tracking area )
Regarding claim 13, the modified Siavakeesar taught the access network device according to claim 10, as described above.  The modified Siavakeesar further teaches first information further comprises information about a public land mobile network that allows the user equipment to access. (see paragraph [0014] explains network slices in plmn, paragraph [0161], 3GPP section 6.1.6.1& 6.1.6.2 explains network slices in PLMN)
Regarding claim 15, the modified Siavakeesar taught the access network device according to claim 10, as described above.  The modified Siavakeesar further teaches session management-NSSAI is used to select a specific slice. (Slavakeesar paragraphs [0133]-[0135] explains NSSAI including service type with slice and slice ID)  
Regarding claim 18, the modified Siavakeesar taught the access network device according to claim 10, as described above.  The modified Siavakeesar further teaches access network device uses the first information to determine a target access network device when the user equipment performs handover.  (Siavakeesar paragraphs [0135]-[0137] explains an handover acknowledgment message, and explains further messaging based on handover 14(d))
Regarding claim 19, Sivavkeesar teaches a communication system, comprising: a core network device and an access network device; the core network device is configured to send an initial context setup request to the access network device, wherein the initial context setup request comprises first information, and the first information comprises an identifier of allowed session management-network slice selection assistance information (NSSAI); (see Sivavakeesar paragraphs [0125], [0133],[0134] explains initial context setup request message and request to base station, Fig.14)  wherein the session management-NSSAI comprises a slice/service type; (see Sivavakeesar paragraph [0134] explains request includes NSSAI , slice type and service type) Sivavakeesar does not explicitly disclose the access network device is configured to send a radio resource control (RRC) connection reconfiguration request to user equipment, wherein the RRC connection reconfiguration request includes the first information
However analogous art Dai explains rrc connection setup and reconfiguration message to the UE and add context to rrc connection message and UE occurs RLF or handover hails or integrity check, determines whether to initiate RRC connection recovery (see Fig. 5 steps 501-509, other sections further explain this as well)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine Siavakeesar with DAI.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve connection establishment as well reducing overhead (see background)  

7. Claims 5 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Hayashi Sivavakeesar (WO2018/128076) in view of DAI (WO20171859231) in further view of NPL-3GPP SA WG2 Meeting #117 17-21 October 2016, Kaohsiung, Taiwan S2-165660 referred to as 3GPP

Regarding claim 5, the modified Siavakeesar taught the communication method according to claim 4, as described above. Siavakeesar alone does not disclose these limitations however combined with 3GPP further teaches wherein the session management-NSSAI further comprises a slice differentiator.  (see 3GPP section 1 explains slice instances to serve different enterprise’s customers, 6.1.6.2.2 explains mobility management (e.g. UE location update related management) is shared among different network slices when a UE simultaneously obtains services front different slices)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Siavakeesar with 3GPP.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve management of mapping between slice types (see section 6.1.6.2.1)

Regarding claim 14, the modified Siavakeesar taught the access network device according to claim 13, as described above. Siavakeesar alone does not disclose these limitations however combined with 3GPP further teaches wherein the session management-NSSAI further comprises a slice differentiator.  (see 3GPP section 1 explains slice instances to serve different enterprise’s customers, 6.1.6.2.2 explains mobility management (e.g. UE location update related management) is shared among different network slices when a UE simultaneously obtains services front different slices)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified Siavakeesar with 3GPP.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve management of mapping between slice types (see section 6.1.6.2.1)

Allowable Subject Matter

8.  Claims 7, 8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Buckley et al(US 2018/0288582A1)  explains  Network Repository Function (NRF) is used to assist the discovery and selection tasks. A PDU session belongs to one and only one specific Network Slice instance per PLMN. Different Network Slice instances do not share a PDU session, though different slices may have slice-specific PDU sessions using the same Data Network Name (DNN). Identification and selection of a Network Slice: The S-NSSAI and the NSSAI An S-NSSAI (Single Network Slice Selection Assistance information) identifies a Network Slice. An S-NSSAI is comprised of: A Slice/Service type (SST), which refers to the expected Network Slice behaviour in terms of features and services; A Slice Differentiator (SD), which is optional information that complements the Slice/Service type(s) to allow further differentiation for selecting an Network Slice instance from the potentially multiple Network Slice instances that all comply with the indicated Slice/Service type.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-3905.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478